Title: From George Washington to a Board of General Officers, 24 July 1779
From: Washington, George
To: Board of General Officers


        
          Gentlemen
          Head Qrs West point July 24: 1779
        
        Col. Harrison will have the honor of delivering the Board the papers relating to the arrangement of the Massachusettes line—As these have passed through his hands and he has had occasion to inquire into the circumstances on which the determinations of the Board will turn he may be able to give information which will facilitate the business. I have the honor to be Gentlemen Your most Obedt servt.
      